833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Samuel GOULD and James S. Gould, Appellants.
No. 87-1314.
United States Court of Appeals, Federal Circuit.
Oct. 19, 1987.

Before ARCHER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), Appeal No. 599-16, affirming the examiner's rejection of remaining claims 1 through 3 in appellants' patent application, Serial No. 470,940, for obviousness under 35 U.S.C. Sec. 103 (1982 & Supp.  III 1985) is affirmed on the basis on the board's opinion.